DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	This Office Action is responsive to the communication(s) filed on 05/25/2021.  Claims 1-20, of which claims 1, 8 and 15 are independent, were pending in this application and are considered below.

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 06/23/2021 and 04/06/2022 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
	Claims 1-20 are objected to because of the following informalities: 
replace the phrase “a driver of the hybrid vehicle” (line 5 of claims 1, 8 and 15) with the phrase --the driver of the hybrid vehicle --, because its antecedent base is found on line 2 of claims 1, 8 and 15. 

Claims 2-7, 9-14 and 16-20 are objected due to their dependency to the objected claims 1, 8 and 15, correspondingly. Appropriate correction is required.


Claim Interpretation
Special rules of claim construction allow for claim limitations drafted in functional language and are set forth in 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph.

The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

While these provision permits a claim limitation to be set forth using solely functional language, it operates to restrict such claim limitations to those structures, materials, or acts disclosed in the specification (or their equivalents) that perform the claimed function. Personalized Media Communications, LLC v. International Trade Commission, 161 F.3d 696, 703-04 (Fed. Cir. 1998). 

The Federal Circuit has established that use of the term “means” is central to the analysis of whether a claim limitation should be interpreted in accordance with 35 U.S.C. § 112, sixth paragraph: use of the word “means” creates a rebuttable presumption that the inventor intended to invoke § 112, sixth paragraph, whereas failure to use the word “means” creates a rebuttable presumption that the inventor did not intend the claims to be governed by § 112, sixth paragraph. Id. at 703-04; Flo Healthcare Solutions, LLC v. Kappos, 697 F.3d 1367, 1373 (Fed. Cir. 2012). 

When an inventor has not signaled an intent to invoke § 112, sixth paragraph, by using the term “means,” the presumption against its invocation is strong but can be overcome if “the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function.”  Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004) (quoting CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369 (Fed. Cir. 2002) (internal quotation marks omitted) (citation omitted)).  A claim limitation that “essentially is devoid of anything that can be construed as structure” can overcome the presumption.  Flo Healthcare, 697 F.3d at 1374. The presumption may be overcome by a claim limitation that uses a non-structural term that is “simply a nonce word or a verbal construct that is not recognized as the name of structure” but is merely a substitute for the term “means for” associated with functional language.  Lighting World, 382 F.3d at 1360.  Claim language that further defines a term that otherwise would be a nonce word can denote sufficient structure to avoid construction under § 112, sixth paragraph, MIT v. Abacus Software, 462 F.3d 1344, 1354 (Fed. Cir. 2006), as can a claim limitation that contains a term that “is used in common parlance or by persons of skill in the pertinent art to designate structure,” Lighting World, 382 F.3d at 1359.  Nor will claim language invoke a § 112, sixth paragraph, construction if persons of ordinary skill in the art reading the specification understand the term to be the name for a structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function.  Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996) (“Many devices take their names from the functions they perform.”).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “warning control unit”, “warning instruction analyzer”, “warning content determiner”, “warning time determiner”, “warning content determiner”, and “multi-modal warning instruction generator” in claim 15. 

Because these claim limitation(s) is are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 1, 8 and 15, claims recite the limitation “the task” (line 8 of claims 1 and 8; line 9 of claim 15). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitation with --each of the set of tasks--.

Regarding claim 15, claim recites “a warning content determiner configured to determine a warning content to be delivered to the driver” (line 10-11 of claim 15) and “a warning content determiner configured to determine at least one media to be used to deliver the warning content to the driver” (lines 14-15 of claim 15), which term “warning content determiner” makes it vague and indefinite. It is not clear whether the “warning content determiner” that determine the “task duration” is the same as the one that determine “at least one media” or different. It is recommended to replace the language “a warning content determiner configured to determine at least one media to be used to deliver the warning content to the driver” (lines 14-15 of claim 15) with --wherein the warning content determiner further configured to determine at least one media to be used to deliver the warning content to the driver--.

Regarding claim 15, claim elements “warning control unit”, “warning instruction analyzer”, “warning content determiner”, “warning time determiner”, “warning content determiner”, and “multi-modal warning instruction generator” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification merely disclose “the ECU 2 corresponds to attention level estimation means, abnormal behavior detection means, alarm means, and second abnormal behavior detection means” (lines 20-23 page 12). 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or 
(b) Amend the written description of the speciﬁcation such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the speciﬁcation already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the speciﬁcation such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the speciﬁcation, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01(o) and 2181. 

Regarding claims 2-7, 9-14 and 16-20, claims are rejected due to their dependency to the rejected claims 1, 8 and 15, correspondingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

There are four statutory classes of invention defined in 35 USC § 101: machine, process, article of manufacture and composition of matter. 35 USC § 101. The Supreme Court of the United States has further delineated several subject matter exceptions that are ineligible for patenting. Bilski v. Kappos, 95 USPQ2d 1001, 1005-06 (2010); MPEP § 2106. In particular, claims embracing abstract ideas, physical phenomena and laws of nature are patent ineligible. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. 208, 134 S. Ct. 2347 (2014), slip op., at 5 (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S 576 (2013), slip op., at 11)); Bilski at 1005-06; MPEP § 2106. According to Alice, the two part analysis of Mayo Collaborative Services v. Prometheus Laboratories Inc., 566 U.S. 66 (2012) should be used for all types of judicial exceptions and all categories of claims. Alice Corp., slip op., at 7, 16, 17. The first part of the analysis is to "determine whether the claims at issue are directed to a patent- ineligible concept." Alice Corp., slip op., at 7. Upon determining that an abstract idea is present in the claim, the second part of the analysis is to determine whether the claim "contains an 'inventive concept' sufficient to 'transform' the claimed abstract idea into a patent-eligible application." Alice Corp., slip op., at 11 (citing Mayo, slip op., at 3, 11). Claims, therefore, must do more than merely add insignificant limitations, such as limiting the field of use, adding token extra solution activity that lacks a particular machine or transform and adding wholly conventional machines and acts. See Alice Corp., slip op., at 12-13 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention . “Stating an abstract idea while adding the words 'apply it with a computer' simply combines those two steps, with the same deficient result."); Bilski at 1009-10; MPEP § 2106. 

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	
In the instant application, independent claim 1 recites “obtaining information indicating an upcoming switch in an operating mode of the hybrid vehicle, the information specifying a set of tasks to be completed by a driver of the hybrid vehicle to achieve the upcoming switch”; “for each of the set of tasks, determining a task duration by which the task is to be completed, determining warning content to be delivered to the driver, determining a warning duration time to deliver the warning content, and determining at least one media to be used to deliver the warning content to the driver”; and “generating a warning schedule for warning the driver to execute the set of tasks to carry out the switch”. Independent claims 8 and 15 recite substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind.  Therefore, these limitations are abstract ideas and claims 1, 8 and 15 are directed to a judicial exception.

Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “obtaining information indicating an upcoming switch in an operating mode of the hybrid vehicle, the information specifying a set of tasks to be completed by a driver of the hybrid vehicle to achieve the upcoming switch” and “generating a warning schedule for warning the driver to execute the set of tasks to carry out the switch”.  Claims 8 and 15 recite substantially similar limitations. Obtaining information to be used in the abstract idea is insignificant extra-solution activity. Outputting information (i.e., generated schedule) to be used in the abstract idea is also insignificant extra-solution activity. Insignificant extra-solution activity does not integrate the judicial exception into a practical application. The preamble of claim 8 recites the additional element “A non-transitory computer readable medium having information stored thereon for presenting a warning schedule to a driver of a hybrid vehicle, when read by the machine, causes the machine to perform the following”. The machine is broadly recited and is interpreted merely as a generic computing device that executes the computer readable medium. As such, the machine and readable medium are merely a generic computer that is used as a tool to perform the abstract ideas, which does not integrate the judicial exception into a practical application. Claim 15 recites the additional element “warning control unit” comprising  “warning instruction analyzer”, “warning content determiner”, “warning time determiner”, “warning content determiner”, and the additional element “multi-modal warning instruction generator”.

The warning control unit is used to obtain information, which is collecting data used in the abstract idea. The multi-modal warning instruction generator is used to generate the schedule, which is outputting the abstract idea. These additional elements are insignificant extra-solution activity. Insignificant extra-solution activity does not integrate the judicial exception into a practical application. The warning control unit, which comprises warning instruction analyzer, warning content determiner, warning time determiner and “warning content determiner, as well as, multi-modal warning instruction generator appear to be either hardware and/or software that are used to perform the abstract idea. As such, these elements are merely a generic computer or the instructions executed by a computer that is used as a tool to perform the abstract ideas, does not integrate the judicial exception into a practical application. Therefore, claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Furthermore, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.

In the instant application, claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. Therefore, based on the above analysis, claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2, 9 and 16 are substantially the same.  Claims 3, 10 and 17 are substantially the same. Claims 4 and 11 are substantially the same. They are further define a previously identified abstract idea, by defining the media used. Even as further defined, the abstract idea may be reasonably performed in the mind. The claims do not recite any new additional elements. Therefore, the claims do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. Claims 5, 12 and 18 are substantially the same.  Claims 6, 13 and 19 are substantially the same. However, they do not recite any new additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. Claims 7, 14 and 20 are substantially the same. They further define the media includes a selectable sound source, a vibration source, a light source, a visual source, and an audio source. Obtaining information is data gathering used in the abstract idea. Outputting information (i.e., generated schedule) to be used in the abstract idea using a selectable sound source, a vibration source, a light source, a visual source, and an audio source is insignificant extra-solution activity, which does not integrate the judicial exception into a practical application. Furthermore, the media including a selectable sound source, a vibration source, a light source, a visual source, and an audio source disposed in a vehicle to output information is well understood, routine and conventional activity previously known to the industry. Therefore, the type of media disposed in the vehicle do not amount to significantly more than the judicial exception. Accordingly, the claims do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Wood (US 2021/0031801 A1); Kumar (US 11250514 B2).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631